                                                     ORDERED ACCORDINGLY.


                                                     Dated: November 20, 2018




                                                     _________________________________
                                                     Brenda K. Martin, Bankruptcy Judge




Case 2:17-bk-04023-BKM   Doc 67 Filed 11/20/18 Entered 11/20/18 17:27:00        Desc
                          Main Document Page 1 of 5
Case 2:17-bk-04023-BKM   Doc 67 Filed 11/20/18 Entered 11/20/18 17:27:00   Desc
                          Main Document Page 2 of 5
Case 2:17-bk-04023-BKM   Doc 67 Filed 11/20/18 Entered 11/20/18 17:27:00   Desc
                          Main Document Page 3 of 5
Case 2:17-bk-04023-BKM   Doc 67 Filed 11/20/18 Entered 11/20/18 17:27:00   Desc
                          Main Document Page 4 of 5
Case 2:17-bk-04023-BKM   Doc 67 Filed 11/20/18 Entered 11/20/18 17:27:00   Desc
                          Main Document Page 5 of 5
